Citation Nr: 9912433	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post 
traumatic stress disorder, currently rated as 30 percent 
disabling.

2.  Entitlement to special monthly compensation due to being 
housebound.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for urinary 
incontinence.

4.  Entitlement to special monthly compensation due to 
requiring the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.

The veteran has been determined to be incompetent.  The 
veteran's spouse has been appointed as his attorney in fact.

The appeal for an increased rating for post traumatic stress 
disorder (PTSD) arises from a rating decision of August 1992 
from the Montgomery, Alabama, Regional Office (RO).  The 
appeal for entitlement to special monthly compensation arises 
from a rating decision of December 1990 from the St. 
Petersburg, Florida, RO.  The appeal was certified to the 
Board of Veterans' Appeals (Board) from the Montgomery, 
Alabama, RO.

The RO certified the issue of service connection for urinary 
incontinence to the Board.  However, for the reasons set 
forth in the remand portion of this decision, the issue to be 
decided is whether new and material evidence has been 
received to reopen the claim for service connection for 
urinary incontinence.

This decision will address the issues of entitlement to an 
increased disability rating for PTSD and entitlement to 
special monthly compensation due to being housebound.  The 
remand that follows will address the issues of new and 
material evidence and entitlement to special monthly 
compensation due to requiring aid and attendance.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claims has been developed.

2.  The veteran's PTSD causes him to be unemployable.

3.  The veteran has a single disability rated as 100 percent 
disabling and additional service connected disabilities in a 
different body system independently rated in excess of 60 
percent.


CONCLUSION OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998).

2.  The criteria for entitlement to special monthly 
compensation due to being housebound are met.  38 U.S.C.A. 
§§ 1114(s), 5107 (West 1991); 38 C.F.R. § 3.350(i) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's increased 
rating claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, plausible claims 
have been presented.  The veteran has not indicated that 
additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

PTSD

In a rating decision in April 1988, service connection for 
"post traumatic stress disorder" was granted with a 10 
percent disability rating assigned.  A rating decision in 
August 1992 increased the disability rating to 30 percent.  
The 30 percent rating has remained in effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The rating criteria of Diagnostic Code 9411 for PTSD in 
effect at the time the veteran initiated his claim provide 
that the disability will be rated under the criteria for 
psychoneurotic disorders.  These criteria provide that a 10 
percent rating is warranted where emotional tension or 
anxiety is productive of mild social and industrial 
impairment.  A 30 percent rating is warranted where the 
psychoneurotic symptoms produce reduction in initiative, 
flexibility, efficiency, and reliability to produce definite 
industrial impairment.  A 50 percent rating would be 
appropriate if the disorder is productive of considerable 
industrial impairment and a 70 percent rating is warranted if 
the disorder is productive of severe industrial impairment 
based on the veteran's ability to interact on both a social 
and industrial level, as confirmed by current clinical 
findings.  A 100 percent rating is appropriate when the 
attitudes of all contacts result in virtual isolation in the 
community, there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, and the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) (Court) stated that the term "definite" as set forth 
in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 9411) was 
qualitative in character, unlike the other terms used to 
ascertain the level of severity of a psychiatric disability, 
which were quantitative in character.  The Court invited the 
Board to construe the term "definite" in such a manner that 
would quantify the degree of impairment contemplated by that 
term for purposes of meeting the statutory requirement that 
the Board articulate reasons and bases for its decision.  38 
U.S.C.A. § 7104(b)(1) (West 1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for the 
purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than large."  
VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

On November 7, 1996, new rating criteria for psychiatric 
disorders were promulgated.  61 Fed.Reg. 52,695 (1996).  
Under the criteria of Diagnostic Code 9411 for PTSD, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decreases work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
are controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

During the pendency of the veteran's claim, the psychiatric 
rating criteria were changed.  The veteran is entitled to 
have his claim evaluated under both the old and the new 
criteria, and have to criteria most favorable to his claim 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, both the old and the new psychiatric rating 
criteria will be considered.

The report of a May 1992 VA examination indicates diagnoses 
of PTSD, dementia, and major depression single episode 
chronic course with mood congruent psychotic features.  A VA 
hospital summary for hospitalization from March through June 
1993 notes an Axis I diagnosis of PTSD and dementia of 
unknown etiology.  The Axis V Global Assessment of 
Functioning (GAF) value was 41+ on admission and 50 for the 
past year and at discharge.  GAF values of 41 to 50 indicate 
serious symptoms or serious impairment in social and 
occupational functioning.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  The report of 
a May 1994 VA examination notes that the veteran had PTSD 
which severely affected his social and occupational 
functioning.  The report indicates that due to PTSD, the 
veteran was unable to drive and was severely limited in his 
activities of daily living.  A VA hospital summary for 
hospitalization from August through September 1994 notes an 
Axis I diagnosis of PTSD and an Axis V GAF or 30 (indicative 
of behavior being considerably influenced by delusions or 
hallucinations, serious impairment in communication or 
judgment, or inability to function in almost all areas) at 
admission and 50 at discharge.  A December 1995 VA 
examination report shows a diagnosis of chronic severe PTSD.  
The report indicates that the veteran appeared to be totally 
incapacitated due to symptoms of PTSD and physical ailments, 
and that the veteran had developed a secondary depression.

The above medical evidence indicates that the veteran's PTSD 
caused at least severe impairment or severely limited his 
functioning.  Additionally, the 1993 VA hospital summary 
notes GAF values ranging from 41 to 50 for PTSD and dementia, 
however, the report does not indicate what degree of 
impairment was attributable to which disorder.  The December 
1995 VA examination report also does not differentiate 
whether the veteran's total incapacity was due to PTSD or 
physical ailments.  However, the May 1994 VA examination 
report shows that the veteran's impairment was due to PTSD.  
Additionally, the 1994 VA hospital summary notes that the 
veteran's impairment was due to PTSD and shows GAF values 
from 30 to 50.  It is noted that DSM-IV lists as an example 
of serious impairment (GAF 41-50) the inability to keep a job 
and an example of the inability to function in almost all 
areas (GAF 21-30) as having no job.  Therefore, the medical 
evidence in the record indicates that the veteran is 
incapacitated and unemployable due to PTSD or at least in 
part due to PTSD.  Additionally, that medical evidence which 
indicates that the veteran was incapacitated and unemployable 
only in part due to PTSD does not adequately differentiate 
the impairment from causes other than PTSD.  Accordingly, the 
Board finds, with application of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b) (West 1991), that the 
veteran's PTSD causes him to be unemployable.  
Unemployability is a factor for a 100 percent rating under 
the psychiatric rating criteria in effect at the time the 
veteran initiated his claim.  Accordingly, the evidence 
supports granting a 100 percent rating for PTSD.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); Johnson v. Brown, 
7 Vet.App. 95 (1994). 

A 100 percent disability rating is warranted under the old 
psychiatric rating criteria.  This is the maximum rating that 
is available.  The 100 percent rating is also the maximum 
rating that is available under the revised rating criteria.  
Therefore, it is not necessary to consider the revised 
psychiatric rating criteria.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

Based on the above, the evidence favors granting a 100 
percent disability rating for PTSD.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).

Special monthly compensation-
Housebound

The requirement for being permanently housebound is met when 
the veteran has a single permanent disability rated as 100 
percent disabling and additional disability or disabilities 
independently ratable at 60 percent or more that are separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical segments 
or bodily systems.  The requirement for being permanently 
housebound is also met when as a direct result of service 
connected disabilities the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 1991); 38 C.F.R. 
§ 3.350(i) (1998). 

As noted above, the disability from the veteran's PTSD 
warrants a 100 percent rating.  Therefore, the veteran has a 
single service connected disability rated at 100 percent.  
The veteran also has compensably rated disabilities of right 
thigh wound muscle group XVIII at 50 percent, left leg 
gunshot wound muscle group XI at 30 percent, plural cavity 
injury at 20 percent, gunshot wound muscle group XX at 10 
percent, residuals of gunshot wound of the left forearm at 10 
percent, and residuals of shell fragment wound to the right 
elbow at 10 percent.  The combined disability rating for 
these disabilities is in excess of 60 percent.  See 38 C.F.R. 
§§ 4.25, 4.26 (1998).  These disabilities also involve 
different body systems from the psychiatric disability.  
Since the veteran now has a single psychiatric disability 
rated at 100 percent and additional service connected 
disabilities independently rated in excess of 60 percent, the 
veteran is entitled to special monthly compensation due to 
being housebound.  38 U.S.C.A. §§ 1114(s), 5107 (West 1991); 
38 C.F.R. § 3.350(i) (1998).


ORDER

1.  A 100 percent disability rating for PTSD is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.
2.  Special monthly compensation due to being housebound is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.


REMAND

The appellant/veteran is claiming service connection for 
urinary incontinence.  However, in an August 1992 rating 
decision, service connection for incontinence of the bladder 
was denied.  The RO addressed this as a reasonably inferred 
issue that was part of the veteran's claim for special 
monthly compensation.  See Douglas v. Derwinski, 2 Vet. 
App. 103 (1992).  It was not until March 1, 1993, that a VA 
letter was mailed to the veteran where he was advised that 
service connection for this disorder had been denied.  The 
appellant/veteran then had one year from that date in which 
to express disagreement with the RO's decision.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1998).  
However, there were no further communications from the 
appellant/veteran or representative within the one year time 
period allowed.  Therefore, the RO's August 1992 decision 
became a final determination.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.1103 (1998).  

In April 1994, a statement in support of claim was received 
from the appellant/ veteran wherein service connection for 
bladder incontinence was claimed.  Since this was received 
more than one year after notification of the prior 
disallowance, it was a claim to reopen.  38 C.F.R. § 3.160(e) 
(1998).  The RO construed this as a claim for service 
connection for urinary incontinence and again denied service 
connection in an August 1994 decision.  However, as noted 
above, service connection for urinary incontinence had been 
denied in a prior final decision.  Therefore, the threshold 
issue that the RO was required to address was whether new and 
material evidence had been received to reopen the previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).  
Accordingly, this case must be returned to the RO to make the 
threshold determination as to whether new and material 
evidence has been received following the August 1992 decision 
to reopen the claim for service connection for urinary 
incontinence.

The claims file contains several medical records or 
examination reports that indicate that the veteran required 
the assistance of another person due to both his physical and 
psychiatric disabilities.  However, the medical records do 
not indicate that only the service connected disabilities 
were considered but rather only indicate that the veteran 
needed assistance.  Therefore, this case will be returned to 
the RO for additional examination of the veteran to determine 
whether only the service connected disabilities cause the 
veteran to require the regular assistance of another person.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran be 
scheduled for a VA examination by a board 
of two physicians to determine whether 
the veteran requires the regular aid and 
attendance of another person.  One of the 
physicians should be a specialist in 
psychiatry and the other a specialist in 
primary care or other appropriate 
physician.  All appropriate tests and 
studies should be conducted.  

The examiners should be advised that the 
veteran's service connected disabilities 
of PTSD (100%), multiple wounds to the 
right thigh muscle group XVIII (50%), 
gunshot wound to muscle group XI of the 
left leg (30%), pleural cavity injury 
(20%), gunshot wound to left muscle group 
XX (10%), residuals of a gunshot wound to 
the left forearm (10%), residuals of a 
shell fragment wound to the right 
elbow(10%), malaria (0%), and 
epidermophytosis, adenopathy (0%) are the 
only disabilities that may be considered 
in determining whether the veteran needs 
the regular aid and attendance of another 
person.  

The examiners should be requested to 
address to the extent possible, based on 
review of the claims file and examination 
of the veteran, whether his service 
connected disabilities alone cause him to 
be unable to dress and undress himself, 
keep himself ordinarily clean and 
presentable, feed himself, or attend to 
the wants of nature.  The examiners 
should also address whether the veteran 
requires the care and assistance of 
another person for protection from the 
hazards or dangers incident to his 
environment, or whether he is bedridden 
due to the service connected disabilities 
alone.  

The examiners should confer and discuss, 
and then present all findings including 
the reasons and bases therefor on the 
examination report.  The claims folder is 
to be made available to the examiners for 
review prior to evaluation of the 
veteran.

2.  Following completion of the above, 
the RO should again review the 
appellant/veteran's claims, including 
records received at the Board following 
transfer of the case to the Board, and 
determine whether new and material 
evidence has been received to reopen the 
claim for service connection for urinary 
incontinence and whether the veteran is 
entitled to special monthly compensation 
due to requiring the regular aid and 
attendance of another person.  The RO 
should conduct any additional evidentiary 
development that is deemed necessary.

If a decision remains adverse to the veteran, the 
appellant/veteran and the representative should be provided 
with a supplemental statement of the case and be apprised of 
the applicable period of time within which to respond.  The 
case should then be returned to the Board for further 
consideration, as appropriate.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant/veteran need take no action until so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



